Title: To George Washington from Major General Horatio Gates, 13 October 1779
From: Gates, Horatio
To: Washington, George


        
          Sir,
          Providence, 13th October 1779.Eight o’Clock in the morning
        
        I have the Honor to send Your Excellency a Letter I received Yesterday from Lieut: Colonel Olney. The intelligence it contains, is strongly marked with The Enemy’s intention to evacuate Rhode-Island. I am endeavouring by all possible means to discover if that be

their real design. I have the best look out, as well upon the water, as the Land; and have even some Friends upon the Island, who will give me the earliest Information in their power. An Express shall instantly Convey to your Excellency every extraordinary movement of the Enemy. I am, Sir, Your Excellency’s most Obedient Hume Servt
        
          Horatio Gates
        
        
          P.S. I have no Letter from Yr Exy, since that of the 3d Instant.
        
      